fe

LAND RENT CONTRACTUAL AGREEMENT MADE BETWEEN
MINISTRY OF AGRICULTURE
AND
Getafan Mechanized Farming P.L.C

This Land Lease Agreement is made and entered by and between Ministry of Agriculture of
FDRE having its principal office at Bole sub city , Addis Ababa, [thiopia. |herein «tier referred

toas the " Lessor" |

and

Getafan Mechanized Farming is a Private limited company incorporated and regisicred under
the Ethiopian commercial law , having its Registered Of at H.no 980. Kebele /(/11, Akaki
Kality sub city, Addis Ababa Ethiopia [herein after referred to as."lessee", whic)» expression
where the context admits shall also mean and include its success
company to be incorporated for the purpose here in after mentioned by the 1

ors and assigns. including a

¢ in the Federal

Democratic Republic of Ethiopia.

WHEREAS, the le:
and Pulse crops development under the relevant laws of Ethiopia; and requires suff’ cient land in

ee, a business organization incorporated to engage in Cotton, Oil seeds

Benshangul Gumuz Regional State:

WHEREAS, the |
terms and conditions provided hereunder;

‘ssor is willing to provide the required land lease basis in accordance with the

NOW THEREFORE.
under the terms and conditions indicated herein below

the parties have executed this land lease agreement on 1") Jul

Article 1
Scope of Agreement

1.1 The scope of this lease Agreement is to establish a long term land lease of ruval land for
turming of Cotton as a principal investment crop and Oil seeds & Pulses as a
rotational/substitute crops and related activities on the land measuring 3,00 hectares.
located in Benshangul Gumuz Regional State. Metekel Zone. Dangur 1)'striet Kota

kebele together with all rights of easement of amenities. fittings. fixtures. structures.

installations. property or other improvements standing thereon.

2 This lease Agreement shall be applicable to the full and exclusive use of that parcel of Rural

jand more particularly described in this lease [herein after referred to as the 'Lease Land'] for

cultivation or development of Cotton, Oil seeds and Pulse crops tree of any other land rent

other than the rent expt d under Article 2 of this agrs

Ah pa
Article 2
Period of the land lea

se and payment rate of the land lease

wv

1 ‘This land lease agreement is made for period of 25 years but can be renewed lor another

additional years mutually agreed between the parties

N
iv

Land rental payment procedure

N
2

2.1 There shall be a 3
period will be prorated over the remaining year:
ement .

2 period for the land rent, where the rent during this

Ws gra
annually, commencing from the date

of execution of this agre

N
i

hereafter, the annual lease rate per hectare of land for use of agricultural

shall be birr 285.15
(Birr Two Hundred Eighty Five and Fifteen Cents Only) . the annua! amount of
payment shall be birr 855,450 (Birr Eight Hundred
Hundred Fifty only) and total amount payment of contract shall be  birr
21,386,250 (Birr Twenty One Million Three Hundred E
Hundred Fifty only).

2.2.3 Up on payment of the lease for the amount of land contracted. the receipt should be

issued to Lessee and a copy of which shall be submitted to dist

administrative office.

nvestment referred to an article 1 on this contract per hecta:

Five Thousand Four

ghty Six Thousand Two

immediately

2.2.4 There shall be one year down payment for the land indicated herein above, the

statement on No 2.2.1 of this article being

5 The lessor reserves the right to revise the lease payment rate as the need may arise.
Article 3

Rights of the Le

The lessee has the

itis.

=

ce
ht to:

reed and administer in accordance with the terms and conditions of

3.1 Develop the land a
this agreement.

Build ir
bridges. offices. residential buildings, fuel/power supply _stations/out lets.
Ith/Hospitals/Dispensaries
consultation and submission of permit request with concerned off

yastructure such as dams, water boreholes, power houses. irrigation system, roads.

educational facilities, at the discretion of | essee upon

hea

s subject to the type

and size of the investment project whenever it deems so appropriate.

Develop or administer the leased land on his own or through a legally deleyated person

agency

3.4 Develop and cultivate the land and harvest the crop and carry on all other activities by
mechanization or such other means that the lessee shall in its own discretion deem fit and
proper in the circumstances.

3.5 Get additional land based on the performance , accomplishment and need of the company.

3.6 Terminate the land lease agreement subject to at least six months prior written notice up on
justified good cause

Article 4
Obligations of Lessee

4.1. Lessee shall bear the obligation to provide good care and conservation of the leased land and
natural resources thereon, with particular obligations to:
a) Conserve tree plantations that have not been cleared for earth works.
b) Apply appropriate working methods to prevent soil erosion in slopping areas
¢) Observe and implement the entire provision of legislations providing for natural resource
conservation,

d) conduct environmental impact assessment and deliver the report with in three months

of execution of this agreement.

4.2 The lessee should take over the leased land with in 30 days of execution of this agreement
by settling the required down payment as indicated in article 2.2.4

ae) The lessee is expected to start to develop the land within six months from the date of
execution of the land lease Agreement or from the date of receipt of las! of all the
clearances from the government and other agencies are received by the lessee which ever is
latter,

4.4 Under the contract, the lessee shall develop 1/3" of the leased plot of land within the firs

year from the date of signing of this land lease contract or from the date of receipt of all the
ia

arances from the government and other agencies, as may be required are received by the

c
\ cd land within

see, Whichever is later; accordingly, it shall develop the entire plot of Jeas
starting from the date as
or termination of land lease contract or revocation of inve:

a period of not more than 3 years specified above,

4.5 Up on expi

ent license.

lessee shall remove assets installed on the leased land in good order and hand over the
leased land to lessor within a period not exceeding one year.
46 1

Ministry of Agriculture.

ssce shall provide correct data and investment activity reports upon request by the

4.7 Once the annual land lease rent becomes payable up on completion of the gi eriod. the

lessee has the obligation to settle the current annual land rent including the prorated

amount of the grace period to the Regions where the land is loc

ed during the months

December up to June ever
4.8 Lessee shall. up on entering into the lea:
ards the use of the leased rural land accompanied by this contract document to the

year as per predetermined lease rate for rural lands

¢ contract, submit an advance action plan as

Minisccy oh

4.9 The lessee shall in no way make any unauthorized use of the leased land beyond the
predetermined purpose or objective or plan as stated in article 3 of this agreement without
expressed consent of the lessor in writing,

10 Dividing the leased land among the share holders to develop in an independemi way or sub
leasing to any party is strictly forbidden and shall result in termination of the lease
agreement.

11 Unless 75% of the project land is developed, the lessee has no right to transter the land or
properties developed on the land in favour of any other company or individual

12 Up on developing 75 % of the land, the lessee can transfer the land or properties developed
on the land in favour of any other company or individual only with the prior permit of the

13. However the right of sub article 4.12 being as it is, the lessee shall not have the right to

transfer the remaining land which is not developed.

Articl
Right of Less
The lessor has exclusive right to:

on

| Monitor and establish the fact that the lessee is discharging and accomplishing its
obligations diligently

re)

Restore such lands, covered by this lease which are not developed by the lessee on the
expiry of one year from the date specified for commencement of developmen’ in terms of
clause 4.4 mentioned above, provided however that the lessee is given six months prior
notice and fails to cure such failure with in such one year period

The right of the lessor under article (5.1) above shall be exercised and performed in a
manner that does not cause any hindrances to the work and activities of the lessve

4 ‘lerminate the land lease agreement for better socio economic benefit of the country/public.
subject to at least six months prior notice in written.

5.5 Shall have a right to amend the land rent, in accordance with Article

5 of this

Agreement

Article 6
Obligations of Lessor

6.1 The lessor shall be obliged to deliver and hand over the vacant possession 0! leased land
{ree of impediments to the lessee within thirty(30) days afier the down payment is effected.

6.2 In view of the importance of the proposed major investment. the lessor undertakes to
provide or cause to provide special investment privileges such as exemptions fiom taxation

and import duties of capital goods and repatriation of hand profits granted under the
ATNCA 9

_ PLE,

6.3 The lessor herby covenants with and assures the lessee that there are no legal or other
impediments whatsoever in the Lessee’s clearing the land and using the same for the

lessee's activities on the land covered by this Agreement, and purposes ancillary or

incidental thereto.

6.4 To arrange access and use of facilities of the Federal government and the Regional State
Research centers with fee for the purpose of soil testing and mapping.

6.5 The lessor shall issue 6 (six) month advance notice prior to termination of this contract on
the grounds of failure to develop the land within the time limits in accordance with the
contract obligation or any damage on the natural resources or non performunce of due
payment of lease charge and in the event of not addressing such issue, the | essor_ may
extend the time period for such compliance or terminate the agreement, in terms of this
agreement

6.6 The lessor shall ensure during the period of lease, Lessee shall enjoy peaceful and trouble
fice possession of the premises and it shall be provided adequate security, free of cost, for
carrying out its entire activities in the said premises, against any riot, disturhance or any

other turbulent time other than force majeure, as and when requested by the Lessee.

Article 7
Delivery of the lease land

7.1 The lessor shall, deliver to the lessees the site plan within thirty days from the date of signin

this contract with lessor

7.2. If the delivery process cannot be effected due to and reason caused on the part of the lessee i
spite of informing the Lessee in writing, to that effect the lessor shall not assume an
responsibility of such failure

7.3. Land handing over shall be done within thirty days of the signing of this lease agreement and
shall come into in to force immediately thereafter.

Article 8
Contract Amendment and Renewal

8.1 This land lease Agreement shall be renewed on the same terms and conditions.
hall inform the other party wi least six

8.2 IP any of the parties wish to renew the agreement, it
months before the expiration of the contract period.

Article 9
Grounds for contract termination

The land Lease Agreement may be terminated for the following seasons. namely
may

9.1 Upon expiry of the Lease contract period, or suchextended:perid © agreed by th

parties.

92

$3

94

95

9.6

9

a

10.1

10.2

10.3

10.4

Upon the failure of the lessor to deliver the land to the lessee due to causes other than
‘Foree majeure’.
Upon the failure of the lessor to fulfill or observe any of its obligations or covenants here

contained after the Lessee has given a written notice of six month and the | essor fails to s
observe and perform.

Upon the failure of the Lessee to settle the annual rental and other relevant tax payments for tw
consecutive years.

Upon the failure of the Lessee to perform its obligations, within its control uncer this contrac
alier the Lessor has given to the le
observe and perform such obligations

see six months prior notice calling upon the lessee

Up on giving at least a six month advance notice by the lessor in writing to the lessee
lerminate this lease contract for its own good reasons as indicated on sub article 5.4
Up on giving at least a six month advance notice by the lessce in writing to the lessor

terminate this Le indicated on sub article 3.6.

contract for its own good res

sons

Article 10
Consequences of Contract Termination Procedure

On termination of this Land Lease Agreement, the Lessee shall surrender the lcased land bac
to the Lessor within one year from the date of termination.

If this Agreement is terminated by the Lessee for any of the reasor
9.6 the lessor shall pay to the Le
land at then market price after setting off any dues on account of rentals or taxes.

tated in Article 9 .3 ar

¢ the value of improvements efiected by the Lessee on th

If this agreement is terminated by the lessor for any of the reasons stated 'n article 9.4, 9
and 9.7 no payment shall be made by the Lessor to the Lessee on such termination.

Where the agreement is terminated up on the expiry of the term of the lease agreement
for the reasons on article 9 the lessor has priority right to purchase properties over the
land in negotiation with the lessee and, if not the lessee has the right to sale it to any
interested third party up on written permit of the lessor. In doing So the lessor or any
concerned government authority shall expeditiously allow the lessee to do so

Article 11
* Regi

stration

This Land Lease Agreement shall not be subject to registration and approval by a notary
office. However, the lessor as a representative and the highest authority of the Federal
Democratic Republic of Ethiopian government with respect to this lease agrecment, shall
guarantee validity of this Agreement despite abs J i
copies of the contract agreement shall be sent,to the, |

stration. |-urthermore

ence of There;

finance office, investment commission and other concerned bodies through lessor
enclosed with covering letter of cooperation.
Article 12
Governing Law

I'he governing law for operations under the agreement shall be the laws of F Uviopia.
Article 13
Force Majeure
Conditions of force majeure shall be governed by the Ethiopian Civil code
Article 14

Covenant of peaceful possession

The lessor warrants that it has full ownership and property rights in the leased area for

granting this land lease Agreement and shall protect the right-of the lessee to the peaceful

possession, use and quiet enjoyment thereof.
Article

Controlling calendar
The Ethiopian calendar shall be used and shall be controlling for the purpose of this
agreement.

Article 16
Annex to the Agreement

he documents listed below shall be annexed and considered as part and par
Agreement.
16.1 ‘The site plan of the leased land
16.2 Environmental code of practice
Article 17

Settlement of Disputes

In the event of a dispute arising between the lessor and the lessee arising out of or
connection with this Land Lease Agreement, both parties will do their utmost to resolve th

dispute amicably and to their mutual satisfaction and if they are unable to achieve such

settlement the dispute shall be referred to Ethiopian Federal Court

Article 18
Office and Notices

18.1 The Li hall establish and maintain an office in Ethiopia asamay: he

nient for carrying out operatiar

18.2 All communications and notice required to be sent from one party hereto to the other shall b
in writing in the English or Amharic language and shall be delivered in person or sent by mail «
address indicated in the preamble of this Agreement.

Article 19
Effective Date of the contract

his land lease Agreement shall remain effective for 25 years starting from the dace of 11 July

2011 and shall come to expiry as of the date of 10 July, 2036

LESSOR LESSEE

SIGNED AND SEALED and DELIVE!

ED SIGNED, SEALED and DELIVERED

For and on behalf of the For and on behalf of

enetre afan Mechanized Farming P.L ee ~
ON ie 12
T>\ sigue Lee liflice.

MG BOM,

Y Fantahun Alem
Cab fee. hon ek
, Assistance Manager ature

Ministry of Agriculture

Signature cpesd 228s

Date--.

Witnesses

Name
